Title: John Adams to John Quincy Adams, 28 May 1784
From: Adams, John
To: Adams, John Quincy



My dear John
The Hague May 28. 1784

At Amsterdam I received your Letter of the 18 and to day that of the 20th.
Write me, when you Ship the Books for Rotterdam, and by what Captain what Vessell and to whom addressed.
Your principal Attention Should be to Parliament, and the Bar at present. Your Stay will be short and you will not probably have another Opportunity of being much in London, for upon your Return I shall keep you very close to Business and your Studies.
Mention to me all the Americans you fall in Company with.
Mr. Jay and Family are embarked at Dover, on board of Captain Cooper for N. York, according to my Information. Let me know, when Mr. Laurens Mr. Gorham &c. Sail and when Mr. Hartley returns from Paris. And continue to give me the News from America, which is always pleasant to hear, but dont put me to an Expence again of five Guilders for the Postage of a List which is not to me, worth five doits. Dont think of Postage however, when you have any Thing of Consequence to Send, or any Thing, altho it be of mere Amusement to write.
I had a delightful Tour to Amsterdam, in the Yacht of the City with the Deputies and their Ladies, last Saturday, and returned last night, after finishing, much to my Satisfaction the Business I went on, and taking the Amusement of the French Comedy and an Excursion to Sardam. I shall get your Books Cloaths &c. and mine from Paris sooner than those which you are to send by Rotterdam as I expect, so that We Shall be all collected with all that belongs to Us when you return, ready to embark alltogether for Boston as soon as We shall be ordered or judge it expedient. I dont intend to go, however under a Year, at least, unless some necessity for it should occur which I dont at present foresee. In short I begin to take Pleasure in this Country, and to find the Way of preserving my Health. As I Said to you here. Be discreet.—Slow to Speak, and Swift to hear.—Make no Ennemies, and as many Friends as you can honestly.
Buy me the History of English Poetry, by Watson I think it is, the great Man who was shewn Us at Oxford, and Send it with the rest, or by a private Hand.
Our Ladies have a fine Season, and may they soon arrive. They will not stay long in England I hope. They and you will find the Hague in all its Glory. It is now a beautifull charming Country.
Do you remember a Miss Pynchon who lived with Mrs. Green in Boston? She is now Mrs. Platt in Amsterdam. I thought I met one of my family. Dont let any body see my Scroles. My Breakfasts dont relish, for want of a little Plutarch, with the Coffee.
Give me your Character of the Oratory of the great Speakers in the House, &c. If you dont judge with the Infallibility of Longinus and Quintilian, at present, if you begin to judge now you will be Skillful in time.

your Papa

